DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
2.	The claim(s) is/are objected to because of the following informalities: 
Regarding claim 2, the claim limitation “…wherein determining…” should be “…wherein the determining…” according to antecedent basis requirement.
Regarding claim 3, the claim limitation “…wherein determining…” should be “…wherein the determining…” according to antecedent basis requirement.
Dependent claims 4-6 are also objected to as the same reason as the objected claim 3 as stated above because the dependent claims 4-6 are depending on the objected claim 3.
Regarding claim 5, the claim limitation “…wherein determining…” should be “…wherein the determining…” according to antecedent basis requirement.
Regarding claim 7, the claim limitation “…wherein determining…” should be “…wherein the determining…” according to antecedent basis requirement.
Regarding claim 9, the claim limitation “…wherein executing…” should be “…wherein the executing…” according to antecedent basis requirement.
Regarding claim 11, the claim limitation “…operation of determining…” should be “…operation of the determining…” according to antecedent basis requirement.
Regarding claim 12, the claim limitation “…operation of determining…” should be “…operation of the determining…” according to antecedent basis requirement.
Dependent claims 13-15 are also objected to as the same reason as the objected claim 12 as stated above because the dependent claims 13-15 are depending on the objected claim 12.
Regarding claim 14, the claim limitation “…operation of determining…” should be “…operation of the determining…” according to antecedent basis requirement.
Regarding claim 16, the claim limitation “…operation of determining…” should be “…operation of the determining…” according to antecedent basis requirement.
Regarding claim 18, the claim limitation “…operation of executing…” should be “…operation of the executing…” according to antecedent basis requirement.
Regarding claim 20, the claim limitation “…operation of determining…” should be “…operation of the determining…” according to antecedent basis requirement.
Regarding claim 21, the claim limitation “…operation of determining…” should be “…operation of the determining…” according to antecedent basis requirement.
Dependent claims 22-24 are also objected to as the same reason as the objected claim 21 as stated above because the dependent claims 22-24 are depending on the objected claim 21.
Regarding claim 23, the claim limitation “…operation of determining…” should be “…operation of the determining…” according to antecedent basis requirement.
Regarding claim 25, the claim limitation “…operation of determining…” should be “…operation of the determining…” according to antecedent basis requirement.
Regarding claim 27, the claim limitation “…operation of executing…” should be “…operation of the executing…” according to antecedent basis requirement.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-3, 10-12 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Potter et al. (2014/0163755) (hereinafter “Potter”).
	Regarding claims 1, 10 and 19 (with respect to claim 10, it can be seen that claim 10 merely recites the energy management system based on a computer-implement method for managing an off-grid power system of claim 1 (Note: one or more memory modules cited in claim 10 is stated in Potter’s ¶ 10), and with respect to claim 19, it can be seen that claim 19 merely recites an apparatus substantially the same as  a computer-implement method for managing an off-grid power system of claim 1, thus claims 10 and 19 are rejected at least the same reasons as claim 1), Potter discloses a computer-implemented method (using 102 in Fig.1 and 2) for managing an off-grid power system (Fig.1 and 2, please refer to the whole reference for detailed), the method comprising: executing, with one or more hardware processors (202 in Fig.2) of an energy management system (102), a plurality of update requests (requests made by 202, such as amount of power consumption, amount of power supply as stated in ¶ 18 and 19, state of charge as stated in ¶ 61 and 62) for an off-grid power system (106, 108 and 110 in Fig.1) that is communicably coupled to the energy management system (102), the executing comprising: determining, with the one or more hardware processors, an amount of stored energy in one or more energy storage devices (110) of the off-grid power system in response to at least one of the plurality of update requests (please refer to information related to Fig.3 regarding state of charge (SOC), at least ¶ 61 and 62), determining, with the one or more hardware processors, an amount of electrical power generatable by one or more renewable energy power systems (108) of the off-grid power system in response to at least another of the plurality of update requests (please refer to at least ¶ 19), determining, with the one or more hardware processors, a predicted reliability of at least a portion of the one or more energy storage devices and the one or more renewable energy power systems in response to at least another of the plurality of update requests (¶ 53-55, 86 and 88), and determining, with the one or more hardware processors, an amount of electrical power for a remote facility (104; ¶ 18 and 19) that is electrically coupled (via 105) to the off-grid power system (106, 108 and 110) in response to at least another of the plurality of update requests (¶ 19 and 50, the amount of electrical power for a remote facility is based on the amount of power supply by the renewable electrical power supply source and the amount of power stored in the battery); determining, with the one or more hardware processors, at least one control command for the off-grid power system (106, 108 and 110 in Fig.1; please refer to at least ¶ 36, 41, 45 and 47-51) based on the responses to the plurality of update requests; and providing, with the one or more hardware processors, the at least one control command to the off-grid power system to adjust an operation of at least one of the one or more energy storage devices (such as adjusting the state of charge of the rechargeable battery as stated in Fig.3) or the one or more renewable energy power systems (please refer to at least ¶ 36, 41, 45-51).
Regarding claims 2, 11 and 20, Potter discloses determining the amount of stored energy in one or more energy storage devices (please refer to at least ¶ 50 and 61) comprises: determining, with the one or more hardware processors, a charge-discharge status of the one or more energy storage devices (¶ 50); determining, with the one or more hardware processors, a state-of-charge status of the one or more energy storage devices (¶ 61); and providing, with the one or more hardware processors, the at least one control command that is based in part on at least one of the charge-discharge status or the state-of-charge status (please refer to at least ¶ 36 and 50).
Regarding claims 3, 12 and 21, Potter discloses determining the amount of electrical power generatable by one or more renewable energy power systems (108 in Fig.1) comprises: determining, with the one or more hardware processors, an amount of electrical power generatable by at least one photovoltaic (PV) power system of the off-grid power system (¶ 19, 54 and 92); determining, with the one or more hardware processors, an amount of electrical power generatable by at least one fuel cell assembly of the off-grid power system (¶ 19, 54 and 78); combining, with the one or more hardware processors, the determined amounts of electrical power by the at least one PV power system and the at least one fuel cell assembly (¶ 19, 54, 78 and 92); and providing, with the one or more hardware processors, the at least one control command that is based in part on the combined determined amounts of electrical power (¶ 36 and 45).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 4, 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Potter et al. (2014/0163755) (hereinafter “Potter”) in view of Yoscovich et al. (2018/0197254) (“Yoscovich”).
Regarding claims 4, 13 and 22, Potter is used to reject claims 1, 10 and 19, respectively above.
Potter discloses the at least one control command comprises at least one instruction to operate generator (106) to charge the one or more energy storage devices (110; Fig.3 and 4). 
Potter doesn’t explicitly disclose the at least one control command comprises at least one instruction to operate at least one charger that is electrically coupled to the one or more energy storage devices to charge the one or more energy storage devices with at least one of the amount of electrical power generatable by the at least one PV power system or the amount of electrical power generatable by the at least one fuel cell assembly.
Yoscovich discloses an example of the at least one control command comprises at least one instruction to operate at least one charger (103) that is electrically coupled to the one or more energy storage devices (107) to charge the one or more energy storage devices with at least one of the amount of electrical power generatable by the at least one PV power system (101) or the amount of electrical power generatable by the at least one fuel cell assembly (please refer to at least ¶ 23 and 106).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Potter with the teaching of Yoscovich to use PV power system to charge the battery. The suggestion/motivation would have been to use PV power system or generator to charge the battery (Yoscovich’s ¶ 23).

Allowable Subject Matter
8.	Claims 8, 17 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.	Claims 5-7, 9, 14-16, 18, 23-25 and 27 would be allowable if rewritten to overcome the objection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard Tan/Primary Examiner 2849